Citation Nr: 0639984	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for dental trauma to 
teeth numbers 7, 8, 9, and 30 for compensation purposes.  

2.  Entitlement to service connection for hypertension.

3.  Initial evaluation of residuals associated with a 
previous right knee arthroscopic partial meniscectomy, 
anterior cruciate ligament (ACL) reconstruction in excess of 
20 percent for the period beginning October 12, 2005; and 10 
percent for the period from May 1, 2002 to October 11, 2005.  

4.  Entitlement to an initial compensable evaluation for 
Peyronie's disease, to include impotence.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had over 22 years of active service when he was 
discharged in April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In the May 2002 rating determination, the RO granted service 
connection for right knee arthroscopic partial meniscectomy, 
anterior cruciate ligament reconstruction, and assigned a 
noncompensable disability evaluation.  In an April 2004 
rating determination, the RO increased the evaluation from 
noncompensable to 10 percent disabling and assigned an 
effective date of May 1, 2002.  In an October 2005 rating 
determination, the RO increased the evaluation to 20 percent 
with an effective date of October 12, 2005, the date of the 
veteran's October 2005 VA examination.  

The RO has informed the veteran that it lacked jurisdiction 
over any claim for service connection for dental disability 
for treatment purposes, and that he should apply for this 
benefit through a VA dental clinic.  There is no evidence 
before the Board that the veteran has made such a claim.  The 
issue of entitlement to service connection for dental 
conditions for treatment purposes is not before the Board.


FINDINGS OF FACT

1.  Although the veteran sustained dental trauma in an 
inservice incident to teeth 7, 8, and 9, the medical evidence 
of record does not show he has a compensable dental 
condition.

2.  The veteran had a crown on tooth number 30 while in 
service.  

3.  The veteran has not currently been shown to have 
hypertension.  

4.  The residuals associated with a previous right knee 
arthroscopic partial meniscectomy, anterior cruciate ligament 
(ACL) reconstruction, include frequent episodes of locking, 
pain, and effusion.

5.  X-rays studies performed in November 2001 revealed right 
knee patellar arthritis.  

6.  Flexion to no less than 130 degrees and extension to no 
less than 0 degrees has been demonstrated.

7.  The veteran's Peyronie's disease has not been manifested 
by penile deformity.


CONCLUSIONS OF LAW

1... The criteria are not met for service connection for 
trauma to teeth number 7, 8, 9, and 30, for compensation 
purposes.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2006).

2.  Hypertension was not incurred or aggravated during 
service nor may be it be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3,307, 3.309 (2006).

3.  The criteria for a 20 percent evaluation for residuals 
associated with a previous right knee arthroscopic partial 
meniscectomy, ACL reconstruction, based upon frequent 
episodes of locking, pain, and effusion, have been met from 
May 1, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321 (b)(1), 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259 (2006).

4.  The criteria for a 10 percent disability evaluation for 
right knee arthritis have been met since May 1, 2002.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (b)(1), 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).

5.  The criteria for a compensable rating for Peyronie's 
disease have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The December 2003 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession, in that it told him to submit pertinent 
treatment records in his possession, and it advised him that 
it was his responsibility to ensure that VA received 
requested records.  These notices served to tell him to 
submit pertinent evidence or information in his possession

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; and he was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even if the 
notice as to type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal was not deemed proper, as the Board concludes below 
that the preponderance of the evidence is against the claims 
for service connection, any question as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Even if the notice as to type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal were not deemed proper, the 
Court has held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA and its 
implementing regulations.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  

The veteran was also afforded several VA examinations.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Teeth 7, 8, 9, and 30

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).

The net result of all of this is that service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental 
trauma.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2006).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2006).

The veteran's service medical records reveal that at the time 
of an April 1987 dental visit, he was noted to have chipped 
teeth 7, 8, 9, due a trauma he sustained.  In January 2001, 
the veteran had a crown placed in tooth number 30.  

At the time of his January 2002 VA examination, the veteran 
was noted to have been in the Navy for 22 years and was to 
retire in April 2002.  The examiner indicated that review of 
the record was negative for POW status, combat wounds, or 
extraction.  The veteran was noted to have sustained service 
trauma to the teeth.  

The veteran indicated that while on active duty in 1987, when 
training to be a Navy Seal, he was involved in an accident 
which caused a boat to hit him and resulted in trauma to 
teeth 8, 9, and 30.  Teeth 8 and 9 were chipped on the 
incisal edge and had to be restored and tooth 30 had a crown 
placed in it.  

Physical examination revealed no numbness of the lips, 
tongue, or gums.  There was no speaking or chewing 
difficulty.  The veteran was noted to be missing teeth 1, 16, 
17, and 32.  No replacement was deemed necessary.  Range of 
motion was within normal limits.  

Tooth number 8 had a one mm. chip off the incisal edge which 
had not been restored.  Tooth number 9 had a mesial incisal 
composite with worn incisal edge and margin.  

The examiner noted that the veteran claimed service 
connection for teeth numbers 8, 9, and 30.  Treatment for the 
veteran would be a restoration on 8 and 9 and endodontic 
treatment and crown for tooth 30.  

With regard to tooth number 7, there were no findings of any 
disorder of tooth number 7 at the time of the January 2002 VA 
examination.  As there has been no demonstration of any 
current disability related to tooth number 7, service 
connection is not warranted. 

With regard to teeth number 8 and 9, the Board notes that the 
veteran sustained trauma to these teeth while in service.  
Moreover, at the time of the January 2002 VA examination, the 
veteran was found to have a one millimeter. chip off the 
incisal edge of tooth number 8, which had not been restored, 
and a mesial incisal composite with worn incisal edge and 
margin on tooth number 9.  As noted above, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling.  

The veteran has also not been shown to have as a result of 
the trauma he sustained to teeth numbers 8 and 9, chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, or loss of teeth due to the loss of 
substance of the body of the maxilla or mandible and where 
the lost masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  As the 
veteran is not eligible for compensation, he cannot be 
awarded service connection for trauma to teeth 8 and 9.  See 
Cross v. Brown, 9 Vet. App.18 (1996).  

Likewise, service connection for compensation purposes is not 
warranted for tooth number 30 as it has not been shown the 
veteran sustained any type of trauma to tooth number 30 while 
in service.  

As the preponderance of the evidence is against the award of 
service connection for compensation purposes, the benefit of 
the doubt doctrine is not applicable.  

Hypertension

If a chronic disease, such as hypertension is shown in 
service, and at any time, no matter how remote, after 
service, the disease will be service connected.  38 C.F.R. 
§ 3.303(b).  Chronic diseases becoming manifest to a 
compensable degree within one year of service are presumed to 
be service connected.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101. 

The veteran was found to have elevated blood pressure 
readings on several occasions in service.  At the time of his 
January 2002 pre-discharge VA examination, the veteran's 
blood pressure readings were noted to be 142/90 and 152/93.  
The examiner indicated that he had reviewed the veteran's 
chart and noted that there were other episodes where his 
blood pressure was borderline to slightly elevated.  He 
indicated that the veteran should have this checked through 
his primary care provider.  

At the time of his March 2002 service separation examination, 
the veteran's blood pressure was 104/80.  Normal findings for 
the heart were reported at that time.  

On his March 2002 service separation report of medical 
history, the veteran was noted to have borderline 
hypertension.  

In his May 2003 notice of disagreement, the veteran indicated 
that he had been told several times in service that he had 
high or borderline high blood pressure.  

At the time of a July 2003 visit, the veteran's blood 
pressure was noted to be 137/88.  At the time of an August 
2003 outpatient visit, the veteran's blood pressure was noted 
to be 142/87.  

At the time of a December 2004 VA genitourinary examination, 
the veteran had blood pressure readings of 132/80, 128/82, 
and 132/80.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1131; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical findings show that the veteran has not 
been found to have hypertension since service.  Elevated 
blood pressure or treatment for hypertension has not been 
reported, and he is not currently taking any type of 
medication for high blood pressure.  

The veteran has not specifically reported current 
hypertension.  In any event, as lay person, he is not 
qualified to render a current diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).

In the case of an initial rating assigned after the grant of 
service connection, it is possible to award separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119, 126-28 (1999).

Right Knee

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Further, favorable ankylosis of the 
knee, in full extension or in slight flexion between 0 
degrees and 10 degrees, warrants a 30 percent evaluation 
under DC 5256; ankylosis in flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation; ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
percent evaluation; and extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees. Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of a January 2002 pre-discharge VA examination, 
the veteran stated that he initially injured his right knee 
in 1985 and re-injured it in 1988.  He tore his ACL and 
reconstruction surgery was required.  The veteran reported 
having occasional pain in his knee. 

Physical examination revealed flexion to 130 degrees with 
full extension.  There was no lateral instability and drawer 
sign was negative.  There was also no inflammation or 
swelling.  A diagnosis of right knee meniscus and 
acromioclavicular ligament reconstructive surgery that 
interfered with occupation and daily activities was rendered.   

At the time of a November 2001 visit, a private physician, S. 
Goodwiller, M.D., indicated that x-rays revealed mild 
patellar arthritis on the right.  A MRI performed at that 
time revealed a small joint effusion primarily located on the 
lateral aspect of the knee.  The MCL, PCL, and LCL were 
intact as were the quadriceps and patella tendons.  
Impressions were status post ACL repair which appeared to be 
intact despite the significant artifact; Grade 2 signal in 
the anterior horn of the lateral meniscus without tear; 
truncated medial meniscus which may be from previous 
meniscectomy; small joint effusion; and Type I osteochondral 
defect in the lateral aspect of the tibial plateau.  

At the time of a January 2002 visit, the veteran reported 
right knee pain.  He felt "like something hung up at times" 
when he twisted or pivoted and then released.  Physical 
examination revealed Lachman was negative at the right knee.  
There was minimal joint line tenderness with no swelling or 
effusion and full motion.  The diagnosis was status post ACL 
reconstruction and partial meniscectomy right knee with 
persistent medial knee pain with MRI evidence of a tear was 
rendered.  

At a February 2002 VA outpatient visit, the veteran again 
reported episodes where he pivoted or twisted and his right 
knee would go out.  

At an October 2003 VA examination, the veteran gave a history 
of having had surgery on his right knee.  Examination of the 
knees revealed full range of motion, bilaterally.  

In his June 2004 substantive appeal, the veteran reported 
periodic dislocation and locking in his knee with severe pain 
when this happened.  He noted that he would have to 
manipulate his knee and pop it back in.  He further reported 
that he had been told that he now had only 20 percent of his 
meniscus.  

On an October 2005 VA examination, the veteran complained of 
right knee pain in the medial aspect of the knee.  He 
experienced some stiffness with bending.  Occasional swelling 
was also noted.  He had a locking sensation about once a 
month but there was no giving way sensation.  He was taking 
glucosamine twice a day for the pain.  It showed some 
effectiveness without side effects.  The veteran had right 
flare up knee pain on stooping, bending, and squatting.  He 
avoided squatting and heavy lifting because of his right knee 
condition.  Light stretching eased the pain.  He had used a 
brace intermittently since 1989.  The veteran had no episodes 
of dislocation and no history of inflammatory arthritis of 
the knee.  

He had been employed as a technical consultant for the Air 
Force for three years.  The veteran had missed about 10 days 
of work because of his back and knee conditions.  He was able 
to perform his job and his activities of dally living.  He 
was also able to walk 20 to 30 minutes without difficulty.  

Physical examination revealed range of motion from 0 to 130 
degrees.  He could not go beyond 130 because of pain.  There 
was tenderness at the medial aspect.  There was also some 
effusion.  Crepitation on motion was present.  There was no 
erythematous change, no muscle atrophy, no muscle spasm, and 
no instability.  McMurray and anterior drawer tests were both 
negative indicating no instability.  Repetitive use showed no 
additional loss of motion, no fatigue, no incoordination, and 
no lack of endurance.  

Both legs were the same length.  There was no functional 
limitation on regular standing and walking but the veteran 
was only able to squat halfway.  He was able to stand on his 
heels and toes.  The scars from the surgery were superficial 
and smooth with no depression or elevation and no adherence 
to the underlying tissue.  There was also no loss of skin 
covering and no ulcerations.  Varus and valgus testing was 
negative indicating no lateral instability.  There was no 
evidence of recurrent subluxation.  

A diagnosis of status post right knee injury with meniscus 
tear, status post arthroscopic meniscectomy in the 1980's, 
status post anterior ligament reconstruction surgery in 1989, 
with residual pain and limitation of flexion with no 
instability at time of examination.  

The examiner stated that there was no evidence of lateral 
instability and no evidence of recurrent subluxation.  The 
symptoms of locking and popping were most likely the residual 
of his meniscectomy condition.  

In an October 2005 rating determination, the RO increased the 
veteran's disability evaluation from 10 to 20 percent with an 
effective date of October 12, 2005, the date of the veteran's 
October 2005 VA examination.  

The criteria for a 20 percent disability evaluation under DC 
5258 have been met since the date of the veteran's release 
from service.  The veteran has continuously reported a 
locking sensation in his right knee since November 2001.  He 
again reported having locking pain and having to move his 
right knee to pop it back in his June 2004 substantive 
appeal.  Based upon available treatment records and VA 
examinations, the Board is of the opinion that the criteria 
for a 20 percent disability evaluation under 5258 have been 
met since the veteran's discharge from service.  

The criteria for an evaluation in excess of 20 percent based 
on lateral instability or subluxation under 5257 have not 
been met as the veteran has not been found to have severe 
subluxation or lateral instability at the time of any VA 
examination.  Moreover, the October 2005 VA examiner stated 
that the veteran did not have any subluxation or lateral 
instability on physical examination performed at that time.  
There has also been no demonstration of ankylosis of the knee 
at any time.  Thus, an increased evaluation under DC 5256 
would not be warranted.  

The Board does note that the veteran was found to have mild 
patellar arthritis on X-rays studies at the time of a 
November 2001 visit.  Thus, a 10 percent disability 
evaluation would be warranted under DCs 5003-5010.  A 
compensable evaluation would not be warranted under either 
5260 or 5261, as the veteran has not been shown to have 
flexion limited to 45 degrees or extension limited to 10 
degrees.  The veteran was shown to have no worse than 0 
degrees extension and no worse than 130 degrees of flexion, 
even with consideration of functional factors, at the time of 
each VA examination.  Moreover, the October 2005 VA examiner 
found that repetitive use of the knee showed no additional 
loss of motion, no fatigue, no incoordination, and no lack of 
endurance.  Thus, a 10 percent evaluation even when 
considering the Court's holding in DeLuca would not be 
warranted.  

Peyronie's Disease

The veteran's Peyronie's disease has been rated zero percent 
disabling by the RO under the provisions of Diagnostic Code 
7522.  38 C.F.R. § 4.115b.  

Diagnostic Code 7522 (penis, deformity with loss of erectile 
power) provides a 20 percent disability rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.

At the time of his January 2002 VA examination, the veteran 
was noted to have normal external male genitalia.  There was 
no palpable tenderness through the penis.  The veteran was 
found to have mild erectile dysfunction.  

In his June 2004 substantive appeal, the veteran reported 
having a deformity at the base of his penis when an erection 
was attempted.  

At the time of a December 2004 VA examination, the veteran 
was found to have normal external genitalia with no urethral 
discharge or tenderness of the epididymis.  The testicles 
were soft and of a normal size.  The veteran had no complaint 
of loss of use of a creative organ.

Assuming that the veteran is impotent, the question herein is 
whether the veteran is entitled to a 20 percent evaluation 
under Diagnostic Code 7522, which entails both loss of 
erectile power and deformity of the penis.

The objective medical evidence reveals no deformity of the 
penis.  The veteran maintains that there is a deformity at 
the base of his penis when he attempts to have an erection.  
Unfortunately, the objective medical evidence of record 
contains no findings of a penis deformity.  

Impotency alone warrants only a zero percent evaluation, as 
the criteria for a compensable evaluation under Diagnostic 
Code 7522 requires deformity of the penis. 38 C.F.R. §§ 4.31, 
4.115b. 

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected right knee disorder or Peyronie's disease has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).













							(CONTINUED ON NEXT PAGE)
ORDER

service connection for dental trauma to teeth numbers 7, 8, 
9, and 30 for compensation purposes is denied.

Service connection for hypertension is denied.

A 20 evaluation for residuals associated with a previous 
right knee arthroscopic partial meniscectomy, anterior 
cruciate ligament (ACL) reconstruction, based upon frequent 
episodes of locking, pain, and effusion, from May 1, 2002, is 
granted.

A 10 percent disability evaluation for right knee arthritis 
from May 1, 2002, is granted subject to regulations governing 
monetary benefits. 

A compensable disability evaluation for Peyronie's disease is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


